Citation Nr: 1510611	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  12-27 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

3.  Entitlement to a rating in excess of 60 percent for diabetic retinopathy and visual impairment.

4.  Entitlement to a higher level of special monthly compensation than for loss of use of a creative organ.

5.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

6.  Entitlement to a rating in excess of 40 percent for degenerative joint disease and degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The November 2008 rating decision denied a rating in excess of 40 percent for degenerative joint disease and degenerative disc disease, denied a rating in excess of 20 percent for diabetes mellitus, and granted service connection for diabetic retinopathy (claimed as glaucoma) and assigned a noncompensable rating, effective January 29, 2008.

An August 2009 rating decision denied a rating in excess of 20 percent for diabetes mellitus, denied a compensable rating for diabetic retinopathy, and granted special monthly compensation based on loss of use of a creative organ, effective May 22, 2009.  

The February 2010 rating decision established service connection for peripheral neuropathy of the lower extremities and assigned a 10 percent rating for each lower extremity, effective March 31, 2009.

The September 2012 rating decision granted an increased rating of 60 percent for diabetic retinopathy, effective January 29, 2008.

In May 2014 the Veteran testified at a Travel Board hearing held before the undersigned.  A transcript of that hearing is of record.

The issues of entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, and entitlement to a rating in excess of 60 percent for diabetic retinopathy with visual acuity impairment are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the May 2014 Travel Board hearing before the undersigned, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issues of entitlement to a higher level of special monthly compensation than for loss of use of a creative organ and entitlement to a rating in excess of 20 percent for diabetes mellitus.

2.  In a July 2010 statement, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant of his desire to withdraw his appeal for the issue of entitlement to a rating in excess of 40 percent for degenerative joint disease and degenerative disc disease of the lumbar spine.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to a higher level of special monthly compensation than for loss of use of a creative organ.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for withdrawal of a Substantive Appeal by the appellant have been met with respect to the issue of entitlement to a rating in excess of 40 percent for degenerative joint disease and degenerative disc disease of the lumbar spine.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Veteran, at the May 2014 Travel Board hearing before the undersigned, has withdrawn his appeal for the issues of entitlement to a higher level of special monthly compensation than for loss of use of a creative organ and entitlement to a rating in excess of 20 percent for diabetes mellitus.  Additionally, in correspondence received by VA in July 2010, the Veteran has withdrawn his appeal for the issue of entitlement to a rating in excess of 40 percent for degenerative joint disease and degenerative disc disease of the lumbar spine.  Such withdrawal is effective the date the testimony and letter were received at the Board.  38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal of these three issues.


ORDER

The appeal of the issue of entitlement to a higher level of special monthly compensation than for loss of use of a creative organ is dismissed.

The appeal of the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus is dismissed.

The appeal of the issue of entitlement to a rating in excess of 40 percent for degenerative joint disease and degenerative disc disease of the lumbar spine is dismissed.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A review of the record reflects that the most recent VA examination of record regarding the Veteran's disabilities on appeal was accomplished in May 2009.  At the Board hearing, the Veteran reported more significant peripheral neuropathy symptoms, and that he is on medication now when he previously was not on medication for his peripheral neuropathy.  He also testified that his vision is worse, especially in his left eye.  

To ensure that the record reflects the current severity of the Veteran's service-connected peripheral neuropathy of the lower extremities and diabetic retinopathy with visual acuity impairment, the Veteran should be provided a more contemporaneous VA examination or examinations.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

The record reflects that the Veteran receives treatment for his disabilities through VA.  The most recent VA treatment records in the claims file are dated in August 2008.  As such, up-to-date treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In June 2014 the Veteran submitted additional private medical evidence relevant to the issues on appeal.  He did not submit a waiver of initial consideration of such evidence by the RO.  Therefore, the RO may consider this evidence in the first instance on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all VA treatment records dating from August 2008 to the present, and associate them with the claims file.  All efforts made to obtain these records must be documented for inclusion in the claims folder.  All efforts to obtain these records must continue until it is determined that the records are unavailable or that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) (2014).

2.  Schedule the Veteran for a VA examination in order to determine the severity of his service-connected peripheral neuropathy of the lower extremities.  All indicated tests and studies are to be performed.  The entire claims file should be made available for review in conjunction with the examination.

The examiner must repot a detailed account of all symptomatology found to be present.  The examiner must identify all nerves involved and, for each affected nerve, indicate whether the Veteran's peripheral neuropathy is mild, moderate, moderately severe, severe, or complete.

3.  Schedule the Veteran for a VA examination in order to determine the severity of his service-connected diabetic retinopathy with visual acuity impairment.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

All appropriate diagnostics should be accomplished and all clinical findings should be reported in detail.

4.  The Veteran must be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


